DETAILED ACTION
	This office action is in response to the application filed on 3/19/2020 in which claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahendra et al. (US20200366197A1) in view of Dimberg et al. (CN-109416991-A).
As to claims 1, and 6, Mahendra teaches a wireless switch control device, arranged outside of a battery module, and used to control power supply from the battery module to an electronic product, wherein the wireless switch control device comprises: (Mahendra [0070] Power control system 200 further comprises a programming device 240 in communication with multi-channel power controller 230, Communication between programming device 240 and multi-channel power controller 230 may occur through any wired or wireless interface. [0029] In certain embodiments, the power supply is one of a battery, a fuel cell, and a solar cell.)
([0070] multi-channel power controller 230 is shown in fig.2 in between the power source and load output (electronic output))
a wireless control circuit, provided in the component placement region, and coupled to both the load switch and the anode of the battery module; (Fig. 2 [0070] Power control system 200 further comprises a programming device 240 in communication with multi-channel power controller 230, Communication between programming device 240 and multi-channel power controller 230 may occur through any wired or wireless interface. [0027] In certain embodiments, the multi-channel power controller further comprises a power supply configured to generate the input electrical power. [0029] In certain embodiments, the power supply is one of a battery, a fuel cell, and a solar cell.)
wherein the wireless control circuit receives a setting instruction wirelessly, and controls the load switch according to the setting instruction. ([0070] Communication between programming device 240 and multi-channel power controller 230 may occur through any wired or wireless interface. Programming device 240 may allow a user to set or modify operational settings of multi-channel power controller 230. Programming device 240 may further be configured to set or modify values of the output electrical powers generated by multi-channel power controller 230.)
But does not specifically teach:
a flexible printed circuit (FPC) board, having a first electrode region, a second electrode region, and a component placement region, wherein the first electrode region 
However Dimberg teaches a flexible printed circuit (FPC) board, having a first electrode region, a second electrode region, and a component placement region, wherein the first electrode region is in electrical contact with an anode of the battery module, and the second electrode region is in electrical contact with a cathode of the battery module; ([0117]-[0119] describes figs 9A-9B,10A-10B having a flexible printed circuit board (PCB) 330 having an electrode 364 and anode 366 for the battery supply connected to main portion 334 (component placement region).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the power control system of Mahendra with the flexible pcb and electrodes regions of Dimberg in order to supply power to circuits of the power controller.
As to claim 2, Mahendra in view of Dimberg teaches the wireless switch control device of claim 1, wherein the first electrode region is provided with a first metal sheet and a second metal sheet, one end of the second metal sheet is coupled to the anode of the battery module, and another end thereof is coupled to a first end of the load switch and a positive input end of the component placement region; one end of the first metal sheet is coupled to a second end of the load switch of the wireless communication circuit, and another end thereof is coupled to a positive input end of the electronic product; the second electrode region is provided with a third metal sheet, one end of the third metal sheet is electrically connected to the cathode of the battery module, and the other end thereof is coupled to a grounding terminal of the component (Mahendra shows in fig. 2 a power source 202 connected to a power controller 230 which is then connected to output loads 250. Dimberg [0117]-[0119] describes a flexible pcb with electrodes for connecting a battery to the circuits of the device which are connected to outputs such as leds. It is well known in the art at the time of the effective filing date that a circuit board uses metallic/conductive material to attach circuits to a power supply and ground in order for the circuits to function.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the power control system of Mahendra with the flexible pcb and electrodes regions of Dimberg in order to supply power to circuits of the power controller.
As to claim 3, Mahendra in view of Dimberg teaches the wireless switch control device of claim 2, wherein an insulating part is provided between two adjacent sides of the first metal sheet and the second metal sheet; the first, second, and third metal sheets are magnetic metal sheets; and (It is well known in the art at the time of the effective filing date that pcbs have insulation between traces in order to prevent electrical interference with other traces.)
the wireless control circuit is a wireless communication circuit that supports the use of a Bluetooth®, ZigBee®, or Wi-Fi protocol. (Mahendra [0070] Communication between programming device 240 and multi-channel power controller 230 may occur through any wired or wireless interface, such as RS232, I.sup.2C, SPI, USB, WIFI, or LAN.)
s 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahendra in view of Dimberg as applied to claim 1 above, and further in view of Zeine et al. (US201802874417A1).
As to claims 4 and 7, Mahendra in view of Dimberg teaches the wireless switch control device of claim 1, wherein the component placement region is further provided with: a power conversion circuit coupled to the wireless control circuit; and (Mahendra fig. 2 [0068] Power control system 200 further comprises a DC-to-DC converter 220 coupled to AC-DC converter 210. DC-to-DC converter 220 receives the DC power output from AC-DC converter 210 and generates a first electrical power level 222 and a second electrical power level 224,)
wherein the power conversion circuit converts a battery voltage provided by the battery module into a working voltage provided for the wireless control circuit, and (Mahendra [0024] In certain embodiments, the power control system further comprises a power converter configured to receive a further portion of the input electrical power and to convert said further portion from a first power level into a second power level for powering the processing system.)
wherein after connecting to a mobile communication device, the wireless control circuit receives the setting instruction provided by the mobile communication device, and upon receipt of the setting instruction, the wireless control circuit controls, according to the setting instruction, the load switch to be switched on for a preset duration and then be automatically switched off. (Mahendra [0070] Programming device 240 may allow a user to set or modify operational settings of multi-channel power controller 230. Programming device 240 may further be configured to set or modify values of the output electrical powers generated by multi-channel power controller 230. [0167] 5) Modular software control function enables scalable automatic control.) It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to under stand that if setting are given and automatic control is used the outputs can be changed automatically meaning the output can be set to a value then another value automatically. 
But does not specifically teach:
a vibration sensor coupled to the wireless control circuit and the power conversion circuit; 
However Zeine teaches a vibration sensor coupled to the wireless control circuit and the power conversion circuit; ([0059] An optional motion sensor 495 can detect motion and signal the control logic 410 to act accordingly.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the Power control system of Mahendra in view of Dimberg in order to provide safety when being physically handled by users.

Claims 5, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahendra in view of Dimberg and Zeine as applied to claim 4 above, and further in view of Grothaus et al. (US20140266779A1) and Fujitsu (WO2010032333A1).
As to claims 5, 8, 9 and 10, Mahendra in view of Dimberg as applied to claim 1 and further in view of Zeine teaches the wireless switch control device of claim 4, 
But does not specifically teach:
wherein the wireless control circuit enters a sleep mode when not connected to the mobile communication device, and afterwards, when the battery voltage provided by the battery module is greater than a default voltage and the vibration sensor senses vibration, the wireless control circuit performs broadcasting so as to establish connection to the mobile communication device; or when the battery voltage provided by the battery module is less than the default voltage, the wireless control circuit controls the load switch to be switch off, so as to cut off the power supply circuit. 
However Grothaus teaches wherein the wireless control circuit enters a sleep mode when not connected to the mobile communication device, and afterwards, when the battery voltage provided by the battery module is greater than a default voltage and the vibration sensor senses vibration, the wireless control circuit performs broadcasting so as to establish connection to the mobile communication device; ([0056] The method comprises optionally detecting at 202, a triggering event. when the battery is plugged in, the communication device may wake up. As such, as with the example described with reference to FIG. 4, the waking up of the communication device can serve as a trigger to make an attempt to pair the battery monitor to the communication device.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the power control system of Mahendra in view of Dimberg and Zeine with the methods of Grothaus in order to provide wireless battery monitoring.
But Mahendra in view of Dimberg, Zeine and Grothaus does not specifically teach:

However Fujitsu teaches when the battery voltage provided by the battery module is less than the default voltage, the wireless control circuit controls the load switch to be switch off, so as to cut off the power supply circuit. (Abstract A power control circuit, When the reference voltage (VD) is smaller than the threshold  and a switching control signal is ON, the power control circuit judges that the short-circuit fault occurs. In the Technical solution paragraph when the voltage of the reference node is lower than the first reference voltage as a result of comparing the cutoff circuit and the voltage of the reference node with the first reference voltage a cutoff control signal generation circuit for outputting the cutoff control signal.) 
It would have been obvious to one of ordinary skill in the art at time of the effective filing date of the claimed invention to modify power control system of Mahendra in view of Dimberg, Zeine, and Grothaus with the cutoff method of Fujitsu in order to prove circuit protection to a device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465